DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 12, and 17 were amended. Claims 1-7, 9, and 11-20 are pending.
Claims 2-7, 9, 11, 13-16, and 18-20 are rejected under 35 USC 112(b).
Claims 1, 4-7, 9, 11-12, 15-17, and 20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.
	
Response to Arguments
	Applicant’s arguments filed 08/30/2021 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment. In particular, Applicant’s argument related to whether or not Burgoon teaches “determining a subset…” (see page 12 of Remarks) is moot as Burgoon is not relied upon to teach this limitation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Claim Objections
Claims 1-2, 12-13, and 17-18 are objected to because of the following informalities: 
Claims 1, 12, and 17 recite “predicting, using a neural network and based on a set of historical actions performed through an application by a set of users that does not include a first user, a set of future actions to be performed by the first user through the application at a later time point, and attributes of the first user,” The comma before “and attributes of the first user” appears to be a typographical error as it is separating a list of two items (i.e., the two items predicted by the neural network).
Claims 2, 13, and 18 recite “an output layers”. This appears to be a typographical error for “an output layer .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-7, 9, 13-16, and 18-20 recite “the user”; however, this limitation lacks proper antecedent basis the first time that it appears. For the purposes of examination, this limitation is being interpreted as “the first user” as in the independent claims. 
	Claim 11, which depends on claim 9, does not resolve the issue and is rejected with the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9, 11-12, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-7, 9, and 11 are directed to a method; claims 12-16 are directed to a system comprising one or more computers and a non-transitory computer-readable medium; and claims 17-20 are directed to a non-transitory computer storage device. 
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	predicting…a set of future actions to be performed by the first user through the application at a later time point, and attributes of the first user (Predicting actions to be performed by a user through an application at a future time and attributes of the user is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could practically predict that the manager of a particular store would query sales data information at various levels of granularity and also that the user is employed at that store.)
	…identifying…a set of data metrics corresponding to the set of future actions, (Identifying a set of data metrics corresponding to a set of future actions is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could identify sales data and sales categories as corresponding to queries for sales data information.)
	wherein each metric included in the set of data metrics is assigned an importance score based on frequency of use by the first user; (Assigning an importance score to metrics based on a frequency of use by the user is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could assign a high score (say 10) to metrics which are used daily and a low score (say 0) to metrics which are used less than once a year.)
	selecting, based on the set of future actions, a subset of data metrics from the set of data metrics, (A person could practically select, based on a set of future actions, a subset of data metrics from the set of data metrics. This is a recitation of a mental process. For example, a person could select data 
	…before the later time point: computing a first numerical value for a first data metric included in the subset of data metrics, (Computing a first numerical value for a first data metric included in the subset is a recitation of a mathematical concept.)
	…computing a second numerical value for a second data metric included in the subset of data metrics, (Computing/calculating a second numerical value for a second data metric included in the subset is a recitation of a mathematical concept.)
	…identifying a plurality of aggregate metrics associated with the first data metric and the second data metric, (Identifying a plurality of aggregate data metrics associated with the first data metric and the second data metric is practical to perform in the human mind. This is a recitation of a mental process. For example, if the first data metric is sales at one store and the second data metric is sales at a second store, the combined sales of the two stores at different levels of granularity would be a plurality of aggregate metrics associated with both the first and second data metrics.)
	…determining a subset of the plurality of aggregate data metrics predicted to be used by the first user in the data processing operation, (Determining a subset of the plurality of aggregate data metrics predicted to be used by the first user in the data processing operation is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could determine certain levels of granularity which are most likely to be used.)
	…computing numerical values for the subset of aggregate data metrics, wherein the numerical values for the subset of aggregate data metrics are computed based on the first numerical value and the second numerical value; and (Computing/calculating numerical values for the subset of aggregate data metrics based on the first and second numerical values is a recitation of a mathematical concept.)
		
	Claim 4 recites at least the abstract idea identified above regarding claim 1. Claim 4 further recites
	identifying… a third subset of data metrics, from among the set of data metrics, that correspond to the one or more products associated with the user; (Identifying a subset of data metrics from among a set of data metrics that correspond to one or more products is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could practically identify metrics related to, say, phone sales when phones are associated with the user.)
	determining…that that the set of future actions has changed based on the third subset of data metrics; and (Determining that the set of future actions has changed based on the third subset of data metrics is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could determine that a user will perform a query related to phone sales.)
	in response to determining that that the set of future actions has changed, adjusting…the set of future actions based at least on the data indicating one or more products. (Adjusting the set of future actions is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could determine that a user will perform a query related to phone sales and adjust his or her expectations accordingly.)

	Claim 5 recites at least the abstract idea identified above regarding claim 1. 
	
	Claim 6 recites at least the abstract idea identified above regarding claim 1.	

	Claim 7 recites at least the abstract idea identified above regarding claim 1. Claim 7 further recites
	wherein selecting the subset of data metrics comprises: (A person could practically select, based on a set of future actions, a subset of data metrics from the set of data metrics. This is a recitation of a mental process. For example, a person could select data metrics corresponding to future actions which are predicted to occur with greater than some degree of certainty (e.g., more likely than not).)
	computing, … for each data metric included in the set of data metrics, a probability score indicating a respective likelihood that a particular data metric will be used by the user through the application at the later time point, (Computing/calculating a probability score is a recitation of a mathematical concept.)
	designating…data metrics that have probability score values greater than a threshold value as being included in the subset of data metrics. (Designating data metrics having probability score values greater than a threshold as being included in the subset of data metrics is practical to perform in the human mind. This is a recitation of a mental process. For example, a person could designate data metrics which have a probability greater than, say, 90%.)

	Claim 9 recites at least the abstract idea identified above regarding claim 1.
	
	Claim 11 recites at least the abstract idea identified above regarding claim 9. 	

	Claim 12 is directed a system which performs operations which are substantially similar to the steps performed in the method of claim 1. Claim 12 recites substantially the same abstract idea identified above in claim 1.

	Claims 15-16 are substantially similar to claims 4-5, respectively, and recite substantially the same abstract idea identified therein in view of the discussion of claim 12.

	Claim 17 is directed to a non-transitory computer storage device encoded with instructions for performing operations which are substantially similar to the steps performed in the method of claim 1. Claim 17 recites substantially the same abstract idea identified above in claim 1.
	
	Claim 20 is substantially similar to claim 4 and recites substantially the same abstract idea identified therein in view of the discussion of claim 17.	

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 1 recites the following additional elements which do not integrate the abstract idea into a practical application:
	A computer-implemented method comprising: (The recitation of implementing the method via computer is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…using a neural network (The recitation of using a neural network to perform the abstract idea is a mere instruction to apply the exception. The claim fails to recite details of how a solution to the problem is accomplished, and merely recites the idea of an outcome (i.e., making a prediction using a neural network). Moreover, the claim invokes the computer as a tool to implement the abstract idea using a neural network. A mere instruction to apply the judicial exception does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	and based on a set of historical actions performed through an application by a set of users that does not include a first user… (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	…wherein each future action included in the set of future actions is associated with a different data metric accessible through the application; (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…using the neural network, (The recitation of using a neural network to perform the abstract idea is a mere instruction to apply the exception. The claim fails to recite details of how a solution to the problem is accomplished, and merely recites the idea of an outcome (i.e., making a prediction using a neural network). Moreover, the claim invokes the computer as a tool to implement the abstract idea using a neural network. A mere instruction to apply the judicial exception does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…wherein the subset of data metrics only includes data metrics that are predicted to be used by the first user in a data processing operation at the later time point; (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…wherein the first data metric is associated with a first future action included in the set of future actions; (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…wherein the second data metric is associated with a second future action that is (i) included in the set of future actions and (ii) is different from the first future action, (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…wherein the subset of aggregate data metrics are determined based on the attributes associated with the first user and importance scores assigned to the first data metric and the second data metric; and (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…providing the numerical values computed for the first and second data metrics and the numerical values for the subset of aggregate data metrics for output. (Providing numerical values resulting from performing the abstract idea as output is a mere instruction to apply the judicial exception. 
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claim does not represent an improvement to computer technology or any other technology.

Claim 4 further recites the following additional elements which do not integrate the abstract idea into a practical application:
after predicting the set of future actions, receiving, by the one or more computers, data indicating one or more products associated with the user; (Receiving data is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The recitation of the computer is a high level recitation of generic computer equipment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
identifying, by the one or more computers and (The recitation of implementing the method via computer is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
using the neural network (The recitation of using a neural network to perform the abstract idea is a mere instruction to apply the exception. The claim fails to recite details of how a solution to the problem is accomplished, and merely recites the idea of an outcome (i.e., making a prediction using a neural network). Moreover, the claim invokes the computer as a tool to implement the abstract idea using a neural network. A mere instruction to apply the judicial exception does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
… determining, by the one or more computers, (The recitation of implementing the method via computer is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
… adjusting, by the one or more computers (The recitation of implementing the method via computer is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
Considered individually and as an ordered combination with the additional elements from claim 1, the additional elements fail to integrate the abstract idea into a practical application. The claim does not represent an improvement to computer technology or any other technology.

Claim 5 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein the set of historical actions performed by the user comprises prior data queries submitted by the user through the application. (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
Considered individually and as an ordered combination with the additional elements from claim 1, the additional elements fail to integrate the abstract idea into a practical application.

Claim 6 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein the set of users comprise one or more other users that are determined to be similar to the user. (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)


Claim 7 further recites the following additional elements which do not integrate the abstract idea into a practical application:
computing, by the one or more computers(The recitation of implementing the method via computer is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…wherein the probability scores are computed based on the set of historical actions performed by the user through the application; and (This is an attempt to limit a type or source of data to be used in performing the abstract idea. Linking an abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…designating, by the one or more computers, (The recitation of implementing the method via computer is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
Considered individually and as an ordered combination with the additional elements from claim 1, the additional elements fail to integrate the abstract idea into a practical application. The claim does not represent an improvement to computer technology or any other technology.

Claim 9 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein the computed values for the first and second data metrics are locally stored on a client device of the user. (Storing the computed values on a client device is a recitation of insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)


Claim 11 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein providing the numerical values computed for the first and second data metrics and the numerical value computed for the aggregate data metric for output comprises configuring the client device to execute the application at the later time point such that the numerical values computed for the first and second data metrics and the numerical value computed for the aggregate data metric are displayed on a data analytics dashboard provided through the application. (The recitation of displaying the data on a data analytics dashboard provided through an execution which was configured to execute on a later time point is a mere instruction to apply the judicial exception. The claim does not provide any details of the configuring, execution or display steps, but recites only the idea of an outcome. Moreover, the computer is used merely as a tool to perform existing processes of configuring, executing, and displaying. Displaying the data via an application at a later time point has a high degree of generality and does provide meaningful limitations that integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
Considered individually and as an ordered combination with the additional elements from claim 9, the additional elements fail to integrate the abstract idea into a practical application. The claim does not represent an improvement to computer technology or any other technology.

Claim 12 recites the following additional elements which do not integrate the abstract idea into a practical application:
A system comprising: one or more computers; and a non-transitory computer-readable medium coupled to the one or more computers having instructions stored thereon, which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: (The recitation of one or more computers and the non-transitory computer-readable medium 
The remainder of claim 12 is substantially similar to claim 1 and recites substantially similar additional elements which do not integrate the abstract idea into a practical application, considered individually and as an ordered combination with the additional elements identified above. The claim does not represent an improvement to computer technology or any other technology.

Claims 15-16 are substantially similar to claims 4-5, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons, considered individually and as an ordered combination with the additional elements from claim 12.

Claim 17 recites the following additional elements which do not integrate the abstract idea into a practical application:
A non-transitory computer storage device encoded with a computer program, the computer program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: (The recitation of one or more computers and the non-transitory computer storage device encoded with a computer program having instructions stored thereon which when executed cause the computers to perform certain operations is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The remainder of claim 17 is substantially similar to claim 1 and recites substantially similar additional elements which do not integrate the abstract idea into a practical application, considered individually and as an ordered combination with the additional elements identified above. The claim does not represent an improvement to computer technology or any other technology.



Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Regarding claim 1, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.
	
	
Regarding claim 4, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2. Moreover, certain limitations are well-understood, routine, conventional:
after predicting the set of future actions, receiving,…, data indicating one or more products associated with the user; (Receiving data is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), examples i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory.)


Regarding claims 5-7, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.

Regarding claim 9, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2. Moreover, certain limitations are well-understood, routine, conventional:
wherein the computed values for the first and second data metrics are locally stored on a client device of the user. (Storing the computed values on a client device is a recitation of insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).) Moreover, storing and retrieving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example iv. Storing and retrieving information in memory.)
Considered individually and as an ordered combination with the additional elements from claim 1, the additional elements do not amount to significantly more than the abstract idea.

Regarding claim 11, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.

Regarding claim 12, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.
	


Regarding claim 17, the additional elements do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.
	
	Claims 20 are substantially similar to claims 4, respectively, and do not amount to significantly more than the abstract idea for substantially the same reasons, considered individually and as an ordered combination with the additional elements from claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 4-7, 9, 11-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Heimendinger” (US 2011/0055202 A1, previously cited) in view of “Burgoon” (US 2004/0111410 A1), further in view of “Baluja” (US 9,026,479 B1).


Regarding claim 1, Heimendinger teaches
	A computer-implemented method comprising: (Heimendinger, Abstract describes using a predictive model to determine queries likely to be executed by a user, executing the queries, and caching results to be provided to a user. [0014-0015] indicates that the techniques are practiced using a computer.)
	predicting, using a neural network and based on a set of historical actions performed through an application by a set of users that does not include a first user, a set of future actions to be performed by the first user through the application at a later time point,  (Heimendinger, [0021] describes using input parameters such as user profile, organizational profile, peer usage, query history, etc. to build a model for predicting future queries (a future action which is at a later time point). In particular, peer usage include previously run queries by a set of users (the peers) that does not include the user as it would not appear reasonable to interpret a user as being his/her own “peer”. As described at [0029], these queries generate particular pieces of information such as price amount, percentage, average, min, max, etc. Figure 3, element 344 shows a predictive model. The training and action of the model is described at least at [0030-0031]. In particular, [0031] indicates that the model may include a neural network. As described at [0030-0031], the model generates confidence levels for future queries (i.e. queries to be performed at a future time point). As described at [0030], the predictive model is built using the data stored at data structure 340, which includes the historical query information and the peer 
	and attributes of the first user, (Heimendinger, [0021] indicates that “a prediction can be made what query a user is likely to execute and how frequently”. A frequency with which a user may execute a particular query is being interpreted as an attribute of the user. [0021] makes it clear that predictions may be made for multiple queries. This interpretation of “attribute” appears consistent with the usage in the instant specification (see, e.g., instant as-filed [0036] “For instance, the forecast of the user 102 can be used by the prediction module to determine reoccurring user activities, user preferences, product usage patterns, and/or subscribed services.” These appear to be the attributes referred to by the following sentences.).)
	wherein each future action included in the set of future actions is associated with a different data metric accessible through the application; identifying, using the neural network, a set of data metrics corresponding to the set of future actions, (Heimendinger, [0032] describes the model returning a set of queries likely to follow from the most recent query along with statistical probabilities. [0029] indicates the informational content of a query. In particular, the queries include measures (e.g., price, amount, percentage, etc.). The measures indicated by a query are understood to correspond to data metrics. Consequently, when the network identifies potential queries, the measures accessed by these queries (i.e., the data metrics corresponding to the future actions) are also identified. As described at [0029], the system has access to various data sources (i.e., they are accessible through the application). The set of data metrics associated with the full list of queries (i.e., before applying the threshold) at [0032] correspond to the set of data metrics. In the context of Figure 2, “sales” and “taxes” could be taken to be (not necessarily exhaustive) data metrics.)
	wherein each metric included in the set of data metrics is assigned an importance score [not necessarily based on a frequency of use by the first user] (Heimendinger, As described at [0030-0031], the model generates confidence levels for future queries (i.e. queries to be performed at a future 
selecting, based on the set of future actions, a subset of data metrics from the set of data metrics, wherein the subset of data metrics only includes data metrics that are predicted to be used by the first user in a data processing operation at the later time point; (Heimendinger, [0032] describes selecting a subset of the identified queries based on the confidences/probabilities. The measures (see [0029] as described above) corresponding to the selected subset of queries corresponds to the subset of data metrics from the set of data metrics. The selected subset include data metrics which occur in queries which exceed a threshold probability (i.e., are predicted) to be used in the future.)
	before the later time point: computing a first numerical value for a first data metric included in the subset of data metrics, wherein the first data metric is associated with a first future action included in the set of future actions; computing a second numerical value for a second data metric included in the subset of data metrics, wherein the second data metric is associated with a second future action that is (i) included in the set of future actions and (ii) is different from the first future action, (Heimendinger, [0033] describes executing the preemptive queries suggested by the predictive model. Heimendinger teaches a plurality of queries and determining values for those queries. A user performing a first query corresponds to a first future action and a user performing a second, different, query corresponds to a second future action. The use of the word “preemptive” indicates that the queries are computed before they were entered by the user. [0021] makes this interpretation clear. Some of the values may need to be computed (e.g., the percentage of [0029]). Moreover, Figure 2, described at [0022-0027], shows several levels of data: city/county, state, country. In this example, the subset of data metrics would correspond to the city/county and state levels (where the state is the aggregation of the city/county level). For example, if “sales” were taken to be the first data metric, precomputing the sales for Live Oak could be taken to be a first numerical value. Similarly, if “taxes” were taken to be the second data metric, precomputing the taxes for Live Oak could be taken to be a second numerical value.)
identifying a plurality of aggregate metrics associated with the first data metric and the second data metric, (Heimendinger, Figure 2, element 224 shows aggregates for Sales and Taxes 
determining a subset of the plurality of aggregate data metrics predicted to be used by the first user in the data processing operation, (Heimendinger, [0026] indicates that only path-specific queries likely to be determined by the user are determined. [0027] provides an example related to Figure 2 in which data for California is cached, but data for Australia is not.)
wherein the subset of aggregate data metrics are determined based on the attributes associated with the first user and importance scores assigned to the first data metric and the second data metric; and (Heimendinger, [0026-0027] indicates that only certain queries likely to be requested by a user are performed. [0027] indicates that the queries may be cached at a frequency based on user’s request frequency. As described above with respect to [0033], the frequencies of the queries correspond to user attributes. [0031] indicates that the confidence levels (i.e., importance scores) are used to determine which queries to perform. Note that a data metric (e.g., sales) may correspond to multiple importance scores, since there may be separate importance scores for sales in Australia vs sales in USA.)
computing numerical values for the subset of aggregate data metrics, (Heimendinger, [0033] describes executing the preemptive queries suggested by the predictive model. [0029] indicates that the queries may require aggregation (e.g., average, min, max, sum, count, etc.). For example, in the example of Figure 2, the data is aggregated at two levels. First, city/county data is aggregated to determine state level data, which is further aggregated to determine country level data. The queries are understood to be part of the data processing operation, so the result of executing a query is usable in that data processing operation. See also [0026-0027] with reference to figure 2.)
…providing the numerical values computed for the first and second data metrics and the numerical values for the subset of aggregate data metrics for output. ([0034] describes the system outputting data from the cache in response to a query. That is, the result of a query is returned when the user asks for it. Figure 2 provides an exemplary output.)
	Heimendinger does not appear to explicitly teach
	wherein each metric included in the set of data metrics is assigned an importance score based on frequency of use by the first user;
	computing numerical values for the subset of aggregate data metrics, wherein the numerical values for the subset of aggregate data metrics are computed based on the first numerical value and the second numerical value; and
	However, Burgoon—directed to analogous art--teaches
computing numerical values for the subset of aggregate data metrics, wherein the numerical values for the subset of aggregate data metrics are computed based on the first numerical value and the second numerical value; and (Abstract describes an “Information Reservoir” which is a subset of a full database or dataset which is used to provide answers to user queries. [0080-0086] describes how the dataset may be reduced to create the Information Reservoir. In particular, [0085] indicates that the number of attributes may be reduced. That is, a subset of the attributes are identified for inclusion in the Information Reservoir. [0087] indicates that aggregate attributes may be added to the dataset.  [0106] indicates that this may be performed based on an anticipated workload. [0125,0128-0129] indicates that aggregates for the Information Reservoir may be precomputed and that the aggregation queries may be anticipated. [0146] further clarifies that the aggregates of the variables may be limited based on those that are likely to be of interest to a user.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Heimendinger to consider a subset of the variables because extraneous variables may consume unnecessary memory as described by Burgoon at [0106]. Moreover, it would have been obvious to precompute aggregates because this results more accurate results as described by Burgoon at [0127].  
The combination of Heimendinger and Burgoon does not appear to explicitly teach 
wherein each metric included in the set of data metrics is assigned an importance score based on frequency of use by the first user;
However, Baluja—directed to analogous art—teaches
	wherein each metric included in the set of data metrics is assigned an importance score based on frequency of use by the first user; (Baluja, Abstract describes techniques for predicting a 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Heimendinger and Burgoon to use frequency of use by a user when assigning scores as taught by Baluja because this allows the model to balance the user’s current interests with the user’s most common interests as described by Baluja at column 3, lines 28-24. Moreover, “Training over two or more functions accounts for the sensitivity of any one function, and thus facilitates the generation of pre dictions that are more reliable then predictions based on any one of the functions” (Baluja, column 2, lines 42-46). That is, including more predictors in the model makes the model more robust.

	Regarding claim 12, Heimendinger teaches
	A system comprising: one or more computers; and a non-transitory computer-readable medium coupled to the one or more computers having instructions stored thereon, which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: (Heimendinger, [0016, 0040-0042] and Figure 5 show/describe an embodiment as a system comprising one or more computers and a system memory comprising software applications.)
	The remainder of claim 12 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 17, Heimendinger teaches 
	A non-transitory computer storage device encoded with a computer program, the computer program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: (Heimendinger, [0016, 0040-0042] 
	The remainder of claim 17 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

Regarding claims 4, 15 and 20, the rejection of claims 1, 12, and 17 is incorporated herein. Furthermore, Heimendinger teaches
after predicting the set of future actions, receiving, by the one or more computers, [a new user query] data indicating one or more products associated with the user; ([0033] describes updating the preemptive query results in the cache when an event is triggered. In particular, an event includes a new query executed against the data source.)
identifying, by the one or more computers and using the neural network, a third subset of data metrics, from among the set of data metrics, that correspond to the [new user query]; (The process of Figure 3 restarts in response to the new query as described at [0033]. [0032] indicates that the model updates and returns a set of queries most likely to follow a query. The model may be a neural network as described at [0031]. The metrics of the queries returned by the model are understood to correspond to the query which was provided to the model.) 
determining, by the one or more computers, that that the set of future actions has changed based on the third subset of data metrics; and ([0033] describes updating the preemptive query results in the cache when an event is triggered The process continues to the forecast described at [0030-0032] (described in more detail regarding claim 1), so the forecast is based on the updated information including the new database. A determination of a new forecast is understood to correspond to a determination that the forecast has changed..)
in response to determining that that the set of future actions has changed, adjusting, by the one or more computers, the set of future actions based at least on the [new user query]. ([0033] describes updating the preemptive query results in the cache when an event is triggered The process then continues to generating the preemptive queries as described at [0032]. As described above, the 
Heimendinger does not appear to explicitly teach 
data indicating one or more products associated with the user;…the one or more products associated with the user…the data indicating one or more products.  
However, Burgoon—directed to analogous art—teaches
data indicating one or more products associated with the user;…the one or more products associated with the user…the data indicating one or more products. (Burgoon, [0543]: “Specific market targets where approximate querying has clear and immediate value include financial Services (including insurance, product warranties, portfolio management/investment analysis), health care (disease Surveillance, insurance, drug development), retail and Supply chain management (product tracking, Such as using RFID data; inventory management/tracking; retail analytics)”.)
To clarify the combination, if a query indicating one or more products were provided by the user, then the update process taught by Heimendinger would perform the steps of claim 4. However, despite having business applications, Heimendinger does not explicitly teach receiving a query specifying one or more products. However, Burgoon teaches that approximate querying may be used in product tracking, inventory management, etc. That is, Burgoon teaches that the approximate queries may be for products.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, Burgoon, [0543] indicates that approximate querying as “clear and immediate value” in the areas described.

Regarding claims 5 and 16, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein the set of historical actions performed by the user comprises prior data queries submitted by the user through the application. ([0021] describes using input parameters such query history to build a model for predicting future queries.) 

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein the set of users comprise one or more other users that are determined to be similar to the user. ([0047] describes the predictive model using data corresponding to peers of the user. The designation of another user as a “peer” is understood to be an indication that the users are determined to be similar.)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein selecting the subset of data metrics comprises: computing, by the one or more computers and for each data metric included in the set of data metrics, a probability score indicating a respective likelihood that a particular data metric will be used by the user through the application at the later time point, wherein the probability scores are computed based on the set of historical actions performed by the user through the application; and ([0032] describes computing probabilities for each of the queries (and consequently the data metrics associated with the query) determined by the forecast. As described above with respect to [0021], this is based on the historical actions performed by the user through the application.)
designating, by the one or more computers, data metrics that have probability score values greater than a threshold value as being included in the subset of data metrics. ([0032] describes choosing for execution those suggestions (i.e. queries) which have a probability above a certain threshold. The metrics associated with the selected queries are the designated metrics.)

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein the computed values for the first and second data metrics are locally stored on a client device of the user. ([0021] indicates that the results of the likely query execution (i.e. the computed values for the subset of data metrics) may be cached at the client device.)

Regarding claim 11, the rejection of claim 9 is incorporated herein. Furthermore, Heimendinger teaches
wherein providing the numerical values computed for the first and second data metrics and the numerical value computed for the aggregate data metric for output comprises configuring the client device to execute the application at the later time point such that the numerical values computed for the first and second data metrics and the numerical value computed for the aggregate data metric are displayed on a data analytics dashboard provided through the application. (Figure 3, step 338 shows a step of returning cached results to the user. As described above, the later time point is understood to correspond to the time when the user submits a query. Examples of the output display are shown in figure 2. This display is understood to correspond to a data analytics dashboard.)

Claims 2-3, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of “Heimendinger” (US 2011/0055202 A1, previously cited) in view of “Burgoon” (US 2004/011410 A1), further in view of “Baluja” (US 9,026,479 B1), and further in view of “Hastie” (The elements of statistical learning: data mining, inference, and prediction, previously cited).

Regarding claims 2, 13, and 18, the rejection of claims 1, 12, and 17 is incorporated herein. Furthermore, Heimendinger teaches
[input data] indicating historical actions performed by the user through the application, each subset representing a different feature of user behavior exhibited by the user when previously using the application; … [determining] the set of future actions based on a trained statistical model for the user;  (Heimendinger, [0021] describes using input parameters such as query history to build a model for predicting future queries (a future action which is at a later time point). In particular, peer usage include previously run queries by a set of users (the peers) that does not include the user as it would not appear reasonable to interpret a user as being his/her own “peer”. Figure 3, element 344 shows a predictive model. The training and action of the model is described at least at [0030-0031]. In particular, [0031] indicates that the model may include a neural network. As described at 
Heimendinger, Burgoon, and Baluja does not appear to explicitly teach
the neural network comprises an input layer, a hidden layer, and an output layers; 
the input layer includes a plurality of input nodes each of which receives a subset of the data 
the hidden layer includes a plurality of hidden nodes that each approximates [the output] based on a trained statistical model for the user; and 
the output layer includes one or more output nodes that determine [the output]
However, Hastie—directed to analogous art—teaches 
the neural network comprises an input layer, a hidden layer, and an output layers; (Page 393, Figure 11.2 shows the schematic of  single hidden layer, feed-forward neural network. The bottom layer is understood to correspond to the input layer. The middle layer is understood to correspond to the hidden layer. The top layer is understood to correspond to the output layer.)
the input layer includes a plurality of input nodes each of which receives a subset of the data (As described at the bottom of page 393, the X values correspond to the inputs of the neural network. The limitation that the input nodes receive a subset of the data indicating historical actions appears to be an intended use limitation. That is, this does not appear to be a positively recited step. In the combination with Heimendinger, data related to historical actions performed by the user through the application was used by the neural network. That is, this was input data to the neural network. In the current combination with Hastie, this data would be used in the same way (i.e. as inputs to the neural network). As shown  in Figure 11.2, there are multiple features (i.e. many “X”s) associated with a particular input.)
the hidden layer includes a plurality of hidden nodes that each approximates [the output] based on a trained statistical model for the user; and (Figure 11.2 shows the hidden layer (i.e. the pattern layer) including a plurality of nodes (which are “hidden” nodes since they are in the hidden layer). 
the output layer includes one or more output nodes that determine [the output] (Page 392, third paragraph of section 11.3 describes the output of the neural network corresponding to classification problems as providing an output for each class. In the combination with Heimendinger, a class is understood to correspond to an action and a classification into a class is understood to correspond to a prediction that the action will be performed.)
The combination of Heimendinger and Hastie are analogous art because Heimendinger suggests using a neural network and Hastie is directed to details of neural network implementation.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Heimendinger to implement the neural network suggested by Heimendinger using the at least three layer probabilistic model taught by Hastie because Heimendinger suggests using a neural network and Hastie is directed to details of neural network implementation and the choice of number of hidden units and layers is determined by experimentation as described by Hastie on page 400, section 11.5.4. 

	Regarding claims 3, 14, and 19, the rejection of claims 1, 12, and 17 is incorporated herein. 
Furthermore, Heimendinger teaches
	receiving, by the one or more computers, a list of data metrics that have been previously determined to be used by the user through the application; (As described above, the system/method uses previous query information to generate the predictive model. The query information includes the data metrics/measures used in the query as described at [0029] and discussed above. [0027] provides an explicit example where the predictions are limited to sales data for California.)
computing, by the one or more computers and for each metric within the list of data metrics that have been previously determined to be previously used by the user through the application, a probability score that indicates a likelihood that a particular data metric will be used by the user at the later time point, wherein the probability scores are computed based at least on the set of future actions; and ([0031] describes the model determining confidence levels for the variety of queries. This is understood to correspond to a forecast as described above. Based on a comparison of these confidence levels to a threshold, some of the queries are executed (as described at [0032]) and these queries are returned with a set of probabilities for each suggestion. These probabilities are determined using the forecast and are the likelihood that a user will perform a particular query (i.e. the likelihood that the user will request a particular data metric as described above.))
training the neural network (Heimendinger teaches updating the model based on feedback at [0032] and Figure 3, step 342.)
Heimendinger, Burgoon, and Baluja does not appear to explicitly teach 
training the neural network based at least on the probability scores.
However, Hastie—directed to analogous art—teaches 
	training the neural network based at least on the probability scores. (Page 395, section 11.4 is directed to training neural networks. In particular, equation (11.10) shows the loss function used for classification problems (which this is understood to be as described above). This loss function is then used to perform the standard back-propagation algorithm described starting at the bottom of page 395. The gradient is computed from the loss function, which uses the predicted probabilities. That is, if the gradient descent algorithm is used to update the model in step 342 of Heimendinger, then the updating will be based on the probability scores. Second order methods, as described in the last paragraph of section 11.4 on page 397 also use the loss function R, and will consequently also be based on the probability scores.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Heimendinger to use the back-propagation algorithm or second-order methods for training the neural network as taught by Hastie because the back-propagation algorithm is simple, local and parallelizable as indicated by Hastie in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121